


110 HR 4221 IH: Satellite Consumers’ Access to Public

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4221
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Ms. Eshoo (for
			 herself, Mr. Chandler,
			 Mr. Blumenauer, and
			 Mr. LaHood) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To mandate satellite carriage of qualified noncommercial
		  educational television stations.
	
	
		1.Short titleThis Act may be cited as the
			 Satellite Consumers’ Access to Public
			 Television Digital Programming Act of 2007.
		2.Satellite
			 carriage of qualified noncommercial educational television stations’ digital
			 signalsSection 338(a) of the
			 Communications Act of 1934 (47 U.S.C. 338(a)) is amended by adding at the end
			 the following new paragraph:
			
				(5)Carriage of
				qualified noncommercial educational television stations’ digital
				signals
					(A)Obligation to
				carryA satellite carrier that offers multichannel video
				programming distribution service in the United States to more than 5,000,000
				subscribers shall, within 1 year after the date of the enactment of the
				Satellite Consumers’ Access to Public Television Digital Programming Act of
				2007, retransmit the digital signals (including all free, over-the-air digital
				programming streams) of each qualified noncommercial educational television
				station located in any local market in the United States. The retransmissions
				of each such station—
						(i)shall be made
				available to all of the satellite carrier’s subscribers in such station’s local
				market; and
						(ii)shall be carried
				in the digital format originally transmitted by the broadcaster, and,
				notwithstanding any other provision of law or regulation, without material
				degradation, including conversion to any lower-resolution or non-digital
				format.
						(B)Existing
				contractsNothing in this paragraph shall alter the contractual
				rights or obligations of the parties to any contract between a qualified
				noncommercial educational television station, or its representative, and a
				satellite carrier that is in force and effect as of the date of enactment of
				the Satellite Consumers’ Access to Public
				Television Digital Programming Act of
				2007.
					.
		3.DefinitionSection 338(k) is amended—
			(1)by redesignating
			 paragraphs (5) through (8) as paragraphs (6) through (9), respectively;
			 and
			(2)by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)Qualified
				noncommercial educational television stationThe term
				qualified noncommercial educational television station has the
				meaning given such term in section 615(l)(1) of this
				Act.
					.
			
